Filed 03/04/20                           Case 20-20457                                     Doc 88

                                                                    FILED
                                                                   MAR 04 2020
      1
                                                             UNITED STATES WMUPTCY COURT
      2                                                       EASTERN DISTRICT

      3

                               UNITED STATES BANKRUPTCY COURT
      5                        EASTERN DISTRICT OF CALIFORNIA
      6
      7    In re                               Case No. 20-20457-C-11
       8   NORTH VALLEY DERMATOLOGY
           CENTER,
       9
                             Debtor.
     10
     ii
     12                                     ORDER

     13            IT IS HEREBY ORDERED that the United States Trustee shall
     14    appoint a Chapter ii Trustee in the North Valley Dermatology
     is    Center Chapter 11 case pursuant to 11 U.S.C. § 1104.
     16
     17    Dated:
                                                    nitedS1átes Bankruptcy Judge
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
Filed 03/04/20                       Case 20-20457                     Doc 88



       1                    INSTRUCTIONS TO CLERK OF COURT
                                     SERVICE LIST
      2
               The Clerk of Court is instructed to send the attached
       3 document, via the BNC, to the following parties:
       4

       5 U.S. TRUSTEE
          501 I Street #7-500
       6 Sacramento, CA 95814

       7 North Valley Dermatology Ctr
          251 dohasset Rd., Suite 260
       8 Chico, CA 95926
      9 Jason F. Rios
         500 Capitol Mall, Suite 2250
     10 Sacramento, CA 95814
     11 Jamie P. Dreher
         621 Capitol Mall 18th Fl
     12 Sacrmento CA 95814
     13 James J. Banks
         901 87 Street, Suite 200
     14 Sacramento CA 95814
     15 Daniel L. Egan
         400 Capitol Mall 22nd Fl
     16 Sacramento CA 95814
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                          2
